11th
Court of Appeals
 Eastland,
Texas
            Opinion
 
Jerry Carl Eaton
Appellant
Vs.        No.
11-01-00290-CR B Appeal from Knox County
State of Texas
Appellee
 
The trial court has entered an order stating
that the whereabouts of the court reporter are unknown and that it is
impossible for the reporter=s record to be prepared. 
Pursuant to TEX.R.APP.P. 
34.6(f), the conviction is reversed and the cause is remanded to the
trial court for a new trial.
 
PER CURIAM
 
March 6, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.